Order, Supreme Court, Bronx County (Cynthia S. Kern, J), entered June 2, 2009, which, in an action for personal injuries, granted defendant’s motion to dismiss the complaint as barred by the statute of limitations, unanimously affirmed, without costs.
It is undisputed that plaintiff served the summons and complaint on defendant after the applicable three-year statute of limitations had expired (see CPLR 214 [5]). The motion court *557correctly found that, for purposes of the relation-back doctrine, defendant was not united in interest with the timely sued corporation because defendant could raise the defense that he is not personally liable for the corporate party’s conduct (see Raymond v Melohn Props., Inc., 47 AD3d 504 [2008]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.